The opinion of the court was delivered, June 1st 1866, by
Agnew, J.
The court below was justified in submitting the evidence of the plaintiffs to the jury, and had it even been insufficient, no writ of error lies to the refusal to grant a nonsuit. If a nonsuit be entered by the court and is not taken off, the plaintiffs may have a writ of error to correct the error, if any.
No bill of exception was taken by the defendants to the admission of the declaration of Catharine Pownall as to her leasing to George Steele. The plaintiffs only excepted to so much as was excluded.
There is nothing in the charge of the court in conflict with the state of the pleadings, and no instruction was called for by the defendants. The court fairly submitted to the jury upon sufficient evidence to carry the case, the questions whether George Steele was in possession under a lease in his own right, and whether the crop was put in “ on the shares,” as it is termed by Simeon B. Pownall, for himself and Steele. The jury decided this in favour of the plaintiffs, and this was all that was in the ease.
There was no exception to the admission of the replevin-bond, no instruction asked for, and nothing said by the judge in reference to it. None of the errors are sustained, and the
Judgment is therefore affirmed.